ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_06_FR.txt.                                                                                             417




                           Déclaration de M. le juge ad hoc Gaja

                 [Traduction]

                    1. En rejetant la requête du Costa Rica à fin d’intervention en tant que
                 non‑partie à l’instance, la majorité de la Cour a estimé que l’arrêt au fond
                 protégerait en tout état de cause « l’intérêt d’ordre juridique » susceptible,
                 selon cet Etat, d’être affecté — une protection étant « accordée à tout Etat
                 tiers, qu’il intervienne ou non à l’instance » (par. 86). Or, même si telle est
                 clairement l’intention de la Cour, il n’est pas certain que toutes les infor-
                 mations nécessaires pour protéger effectivement l’intérêt d’un Etat tiers
                 lui soient accessibles. Aussi un Etat tiers peut‑il souhaiter intervenir dans
                 une instance afin de contribuer à déterminer la nature et la portée de l’in-
                 térêt juridique pour lui en cause.
                    2. Le seul mécanisme prévu à cet effet par le Statut de la Cour et le
                 Règlement est le dépôt d’une requête à fin d’intervention en vertu de l’ar-
                 ticle 62 du Statut. Dans sa plus récente décision sur une demande soumise
                 en ce sens dans une affaire de délimitation maritime, la Cour avait, à
                 l’unanimité, autorisé la Guinée équatoriale à intervenir (Frontière ter‑
                 restre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria),
                 requête à fin d’intervention, ordonnance du 21 octobre 1999, C.I.J. Recueil
                 1999 (II), p. 1034‑1035, par. 13‑16). Les parties à cette instance ne
                 s’étaient, il est vrai, pas opposées à la demande de la Guinée, mais la
                 Cour, tout en prenant acte de ce fait, n’en avait pas tiré argument pour
                 justifier sa décision.
                    3. Je peine à comprendre en quoi la requête du Costa Rica en l’es-
                 pèce se distingue de celle de la Guinée équatoriale dans l’affaire précitée.
                 Je ne discerne pas davantage de raisons impérieuses qui pourraient ame-
                 ner la Cour à revenir à sa jurisprudence antérieure, plus restrictive, en
                 matière d’admission des requêtes à fin d’intervention dans les affaires de
                 délimitation maritime (Plateau continental (Jamahiriya arabe libyenne/
                 Malte), requête à fin d’intervention, arrêt, C.I.J. Recueil 1984, p. 18‑27,
                 par. 28‑43).
                    4. Si, en se prononçant sur le fond, la Cour peut certes prendre note
                 (par. 51) des informations que lui a fournies une partie dont elle a rejeté
                 la demande d’intervention, il semble toutefois paradoxal que, dans une
                 affaire de délimitation maritime, la seule façon pour un Etat tiers de
                 l’éclairer quant à l’intérêt d’ordre juridique susceptible selon lui d’être
                 affecté consiste à adresser à la Cour une requête à fin d’intervention à
                 laquelle celle‑ci estimera ne pas pouvoir faire droit — situation rendue
                 d’autant plus paradoxale par la lourdeur de la procédure prévue à l’ar-
                 ticle 84 du Règlement en cas d’objection à une telle requête.
                    5. Au vu de l’approche adoptée par la majorité dans le présent arrêt, la
                 Cour serait peut‑être bien avisée d’instituer un nouveau mécanisme pro-

                                                                                             73




7 CIJ1019.indb 143                                                                                 13/06/13 16:02

                             différend territorial et maritime (décl. gaja)             418

                 cédural qui permettrait aux Etats tiers, sans aller jusqu’à l’intervention,
                 de fournir les informations qu’ils considéreraient utiles afin de protéger
                 leurs intérêts d’ordre juridique.

                                                                  (Signé) Giorgio Gaja.




                                                                                         74




7 CIJ1019.indb 145                                                                             13/06/13 16:02

